Citation Nr: 1107331	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, 
to include pes planus and shin splint.  

2.  Entitlement to service connection for a left foot disorder, 
to include pes planus and shin splint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from March 2005 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The March 2005 rating decision denied service 
connection for right and left foot disorders, characterized as 
bilateral foot problems.  The April 2006 rating decision denied 
the Veteran service connection for right and left shin splints, 
characterized as bilateral shin splints.  

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, at the local RO, in Waco, Texas, and 
the present appeal was previously remanded by the Board for 
further development, in July 2009.  

In the interest of clarity and to remain consistent with the July 
2009 Remand, the Board has recharacterized this issues on appeal, 
as reflected on the title page.

The Board finds that the January 2010 VA examination 
suggests that the Veteran's service connected right hand 
and right foot fungal infection may have increased in 
severity since last examined, reasonably raising a claim 
for an increased disability evaluation; however, this 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
right foot disability, to include pes planus and shin splint, was 
not present in service or until many years thereafter and is not 
related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's 
left foot disability, to include pes planus and shin splint, was 
not present in service or until many years thereafter and is not 
related to service or to an incident of service origin.


CONCLUSION OF LAW

1.  A right foot disability, to include pes planus and shin 
splint, was not incurred in or aggravated by service and may not 
be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A left foot disability, to include pes planus and shin 
splint, was not incurred in or aggravated by service and may not 
be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in October 2004, November 2005, March 2006 and 
January 2010 letters, which were provided before the adjudication 
and subsequent readjudication of the Veteran's claims.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
he has been provided appropriate VA examination in connection 
with his claims.  What is more, the Veteran has not indicated 
there are any additional records VA should seek to obtain on his 
behalf and his request for a hearing has been honored.  Further, 
after reviewing the record, the Board finds that the RO has 
fully, or at a minimum, substantially, complied with the Board's 
July 2009 Remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claims, and no further assistance 
to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires a Veterans Law Judge or an Acting Veterans 
Law Judge (AVLJ) who chairs a hearing to fulfill two duties, as 
to comply with this regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the March 2009 hearing, the AVLJ failed to explicitly note 
the elements of the claims that were lacking; however the Veteran 
and his representative demonstrated actual knowledge of the 
deficient elements of the claims, as reflected in the Veteran's 
sworn testimony and his representative's presentation and 
questions.  Further, the AVLJ sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or outstanding, which might 
substantiate the claims, and both the RO and the Board have made 
necessary attempts to obtain any records identified by the 
Veteran or the record.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has either identified any prejudice in 
the conduct of the Board hearing.  As such, the Board finds that, 
consistent with Bryant, the AVLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.



Service Connection Claims

The Veteran seeks service connection for right and left foot 
disabilities.  Specifically, he recounts experiencing the in-
service onset of pes planus, shin splints and pain, bilaterally, 
and that such symptoms have continued since he separated from 
service.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatology.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

At the outset, the Board notes that the medical evidence confirms 
presence currently diagnosed right and left foot conditions.  See 
"Assessment," VA Examination Rpt., Oct. 30, 2010.  Thus, the 
determinative issue in the present matter is whether the 
Veteran's current right and/or left foot disabilities, to include 
pes planus and shin splints, are related to active service, and 
the Board will center the analysis to follow on this issue.  

Both the Veteran's March 1971 enlistment and June 1975 separation 
examinations reflect no abnormalities associated with his (i) 
feet, (ii) lower extremities or (iii) musculoskeletal system.  
Aside from multiple fungal and dermatological conditions 
(addressed as part of separate service connection claims), the 
Veteran's service treatment record is negative of any in-service 
right and/or left foot complaints and/or treatment.  Further, on 
his July 1975 separation Health Questionnaire, the Veteran denied 
any history of (i) arthritis, (ii) inflammatory rheumatism or 
(iii) "any disease, condition, or problem."  

In connection with another service connection claim, the Veteran 
was provided a January 2005 VA examination.  At this time, the 
examiner reported that the Veteran "did not receive treatment 
for any structural foot problems and [did] not complain of any at 
the present time."  At this time, the examiner did not diagnose 
any structural foot condition(s).  

An April 2009 private podiatry treatment record is the first 
post-service medical evidence of the Veteran's foot related 
complaints.  During this treatment, the Veteran indicated that 
his foot pain was associated with pushing/pulling objects and 
walking long distances.  At this time, the private medical 
professional diagnosed bilateral pes valgo planus and bilateral 
tibial tendonitis and provided the Veteran with custom foot 
orthotics to manage the conditions.  Nonetheless, this treatment 
record, as well as others generated at this facility, do not 
suggest or opine, to include from the Veteran, that any diagnosed 
condition (i) had been continually present since the Veteran 
separated from service or (ii) was related to military service.  

Pursuant to the Board's remand instructions, the Veteran was 
provided a January 2010 VA orthopedic examination.  The 
examination interview reflects the Veteran's account of the in-
service onset and treatment of right and left foot symptomatology 
(i.e. pain, fallen arches and shin splints), as well as his 
indication that over time these symptoms increased in severity 
and frequency.  Based on the examination finding, the examiner 
diagnosed mild chronic bilateral pes planus.  Thereafter, the 
examiner, after acknowledging and considering the Veteran's 
account of in-service and post-service treatment and 
symptomatology and the medical evidence of record, to include 
current examination findings, opined no post-service right or 
left foot disability was likely related the Veteran's service.  

In evaluating the present claims, the Board has considered the 
numerous other VA and private treatment records associated with 
the claims folder, although not all have been detailed above.  
Nonetheless, these records are negative of any right or left foot 
complaints, treatments or suggestion/opinion that any foot 
disability is related to the Veteran's military service or any 
incident therein.   

	Merits

The principal evidence linking current right foot and left foot 
disabilities to military service are the Veteran's own 
statements.  However, in the present circumstance, the Veteran 
does not have the training or expertise to provide a competent 
medical opinion to this effect.  See Jandreau, 492 F.3d at 1376-
77.  Further, even if the Veteran was considered competent to 
provide such an opinion, the Board finds that his current account 
of having in-service right and left foot symptomatology (i.e. 
pain, fallen arches and shin splints) and of experiencing right 
and left foot symptoms since separation is not credible, given 
the other evidence of record.  As such, his statements are 
insufficient to provide the necessary nexus between his military 
service and any right foot and/or left foot disability.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not credible.  
Id. at 1336.  As a finder of fact, though, the Board may weigh 
the absence of contemporaneous records when assessing the 
credibility of the lay evidence.  In this role, the Board, when 
considering whether lay evidence is satisfactory, properly 
considers any internal inconsistencies, facial plausibility and 
consistency of provided statements with other evidence submitted 
on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).  

Without question, the Veteran is competent to provide an account 
of in- and post-service foot symptomatology (i.e. pain, fallen 
arches and shin splints); however, in this case, the Board finds 
his account of having continuity of right and left foot problems 
since service to be inconsistent with the evidence of record and 
thus not credible.  In reaching this determination, the Board 
notes that the Veteran testified at a March 2009 Board hearing 
that he experienced and was treated for bilateral foot 
symptomatology in-service; however, he denied any such history on 
his July 1975 separation Health Questionnaire and at a January 
2005 VA examination.  

At his March 2009 hearing, the Veteran also testified that he 
sought VA treatment for his right and left foot symptomatology in 
1977, approximately two years after separation.  Nonetheless, 
appropriate inquiry revealed no VA treatment, prior to March 
1990, and these treatment records document no complaints and/or 
treatment for any right or left foot condition.  In fact, an 
April 2009 private treatment record is the first post-service 
medical evidence of the Veteran's treatment for any foot related 
symptomatology, but these records are negative of any opinion or 
suggestion which might weigh in favor of the Veteran's claims or 
account of symptomatology.

Ultimately, there is no medical evidence of any right or left 
foot complaints and/or treatment for a period of over two decades 
after the Veteran separated from service, and there are no 
contemporaneous lay statements reflecting symptoms for many years 
following discharge.  Further, prior to seeking VA compensation, 
the Veteran's treatment records are negative of any account of 
experiencing right or left foot symptoms in-service and/or since 
separation.  What is more, the Veteran's in- and post-service 
account of symptomatology, or lack thereof, to medical 
professionals is inconsistent with his sworn March 2009 Board 
testimony, as to the same matter.  The Board finds these factors 
together to be highly probative evidence that there has not been 
a continuity of right and/or left foot symptomatology and weigh 
heavily against any contention to the contrary.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006) ("[T]he Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc."); 
see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) 
(elucidating that VA must consider lay evidence, but may give it 
whatever weight it concludes the evidence is entitled to); 
Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence 
is competent and sufficient in a particular case is a fact issue 
to be addressed by the Board").  Thus, in light of the lack of 
any record of treatment for right or left foot problems for more 
than two decades almost more than two decades after service and 
the internal inconsistency of his accounts, the Board finds any 
of the Veteran's reports of continuity of right and/or left foot 
problems since service are not credible, and thus of no probative 
value.  See Dalton; Caluza.

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
Significantly, the only medical opinion squarely addressing the 
determinative issues weighs against the Veteran's service 
connection claims.  The October 2010 VA examiner opined that no 
foot disorders were likely related to the Veteran's military 
service.  Significantly the October 2010 VA orthopedic 
examination report indicates that the examiner's opinion was 
based on acceptance of the Veteran's account of in- and post-
service occurrence/symptomatology and all medical evidence of 
record, to include current examination findings.  What is more, 
the opinion provided clear medical reasoning and logic and is 
generally consistency with other pieces of medical evidence of 
record.  These factors taken together make the October 2010 VA 
examination report and nexus opinion highly probative evidence 
weighing against the Veteran's claims.  See Nieves-Rodriguez; see 
also Stefl.

In sum, although the Veteran is competent to report having in-
service and continual post-service right and left foot 
symptomatology (i.e. pain, fallen arches and shin splints), the 
preponderance of the evidence is against the claims, as the Board 
finds this account not credible.  Additionally, the highly 
probative October 2010 VA examiner's opinion relied on acceptance 
of the Veteran's  account of in- and post-service 
occurrence/symptomatology and  all medical evidence of record, to 
include current examination findings, to support the negative 
nexus opinion.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, service 
connection for right and left foot disabilities, to include pes 
planus and shin splints, must be denied.


ORDER

Service connection for a right foot disorder, to include pes 
planus and shin splint, is denied.

Service connection for a left foot disorder, to include pes 
planus and shin splint, is denied.  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


